August 17, 2009


North Shore Acquisition Corp.
175 Great Neck Road, Suite 204
Great Neck, New York 11021


Gentlemen:


As a condition to the consummation of the transactions contemplated by that
certain agreement (the “Put/Call Agreement”), dated the date hereof, by and
among the undersigned, North Shore Acquisition Corp. (the “Company”), Barry J.
Gordon, Marc H. Klee, Robert Sroka, Arthur H. Goldberg, Harvey Granat, and Alan
J. Loewenstein (collectively, the “Sellers”), the undersigned hereby agrees as
follows (certain capitalized terms used herein are defined in paragraph 11
hereof):


1.           In the event that the Company fails to consummate a Business
Combination within 24 months from the effective date (“Effective Date”) of the
registration statement relating to the Company’s initial public offering of
securities (“IPO”), the undersigned will (i) cause the trust fund established in
connection with the Company’s IPO (the “Trust Fund”) to be liquidated and
distributed to the holders of IPO Shares and (ii) take all reasonable actions
within his power to cause the Company to liquidate as soon as reasonably
practicable. The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation (“Claim”) and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Fund for any reason whatsoever. In the event of the
liquidation of the Trust Fund, the undersigned agrees to indemnify and hold
harmless the Company against any and all loss, liability, claims, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) that the
Company may become subject as a result of any claim by any vendor or other
person who is owed money by the Company for services rendered or products sold
or contracted for, or by any target business, but only to the extent necessary
to ensure that such loss, liability, claim, damage or expense does not reduce
the amount in the Trust Fund.


2.           In order to minimize potential conflicts of interest that may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire an operating business, until the earlier of the
consummation by the Company of a Business Combination, the liquidation of the
Company or until such time as the undersigned ceases to be an officer or
director of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.


3.           The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination that involves a company that is affiliated
with any of the Insiders unless the Company obtains an opinion from an
independent investment banking firm reasonably acceptable to EarlyBirdCapital,
Inc., as representative of the underwriters of the Company’s IPO (the
“Underwriters”), that the Business Combination is fair to the Company’s
stockholders from a financial perspective.

 
 

--------------------------------------------------------------------------------

 


4.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate (“Affiliate”) of the undersigned will be entitled
to receive and will not accept any compensation for services rendered to the
Company prior to or in connection with the consummation of the Business
Combination. Notwithstanding the foregoing, the Company will be allowed to enter
into a services agreement with Capital Express Co., Ltd. (“Related Party”) for
the Company’s use of Related Party’s offices, utilities and personnel. The
Related Party and the undersigned shall also be entitled to reimbursement from
the Company for their out-of-pocket expenses incurred in connection with seeking
and consummating a Business Combination.


5.           Neither the undersigned, any member of the family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any Affiliate of the undersigned
originates a Business Combination.


6.           The undersigned agrees to be the Chairman of the Board of Directors
of the Company until the earlier of the consummation by the Company of a
Business Combination or the liquidation of the Company. The undersigned’s
biographical information furnished to the Company and the Underwriters and
attached hereto as Exhibit A is true and accurate in all respects, does not omit
any material information with respect to the undersigned’s background and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned
represents and warrants that:


(a) he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;


(b) he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and


(c) he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.


7.           The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as Chairman of the Board of Directors of the Company.


8.           The undersigned hereby waives his right to exercise conversion
rights with respect to any shares of the Company’s common stock owned or to be
owned by the undersigned, directly or indirectly, and agrees that he will not
seek conversion with respect to such shares in connection with any vote to
approve a Business Combination.


9.           In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek repayment for such
expenses.

 
 

--------------------------------------------------------------------------------

 

10.           This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The undersigned hereby (i) agrees
that any action, proceeding or claim against him arising out of or relating in
any way to this letter agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C. as agent for the service of process in the State of New York to
receive, for the undersigned and on his behalf, service of process in any
Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Underwriters and appoint a
substitute agent acceptable to each of the Company within 30 days and nothing in
this letter will affect the right of either party to serve process in any other
manner permitted by law.


11.           As used herein, (i) a “Business Combination” shall mean an
acquisition by merger, capital stock exchange, asset or stock acquisition,
reorganization or otherwise, of an operating business; (ii) “Insiders” shall
mean all former and current officers and directors of the Company and all
stockholders of the Company that acquired shares of Common Stock of the Company
prior to the IPO, or, if after the IPO, in a private transfer from another
former or current officer or director of the Company, or from a stockholder that
purchased such shares of Common Stock prior to the IPO; and (iii) “IPO Shares”
shall mean the shares of Common Stock issued in the Company’s IPO.


/s/ Sang-Chul Kim
Sang-Chul Kim


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Sang-Chul Kim has been our chairman of the board of directors since August 2009.
Since March 2009, Mr. Kim has also served as chairman and chief executive
officer of Tremisis Energy Acquisition Corp. II, an American Stock
Exchange-listed blank check company formed to acquire an operating business by
December 2009. Mr. Kim has served as chief executive officer of Capital Express
Co., Ltd., a private investment, financial advisory and consulting firm, since
May 2009. Mr. Kim has also served since May 2008 as the chief executive officer
of Dawin Technology, Inc., an ASIC/SoC design and services company that has a
strategic partnership with Samsung Electronics Co., Ltd. Mr. Kim has also served
as the chairman of the boards of directors of both SF Investment Co., Ltd., an
investment company, and SoftForum Co., Ltd., a web and desktop security software
company and systems producer, since June 2005. From June 2004 to May 2005, he
was the chairman of the boards of directors of WIZIT Co., Ltd., a metering
hardware, semiconductor and LCD components manufacturer, and DureCom Co., Ltd.,
a plastic molding/injection manufacturer, the latter of which merged with
SoftForum Co., Ltd. in 2005. Mr. Kim served as the president and chief executive
officer of Kumho Metertech, Inc., which he founded, from February 1997 to
January 2004. In June 2008, Mr. Kim was elected as the vice chairman of the
Korea CEO Association (KCEOA). Mr. Kim received his Bachelor of Arts degree in
Political Science from Dankook University.

 
 

--------------------------------------------------------------------------------

 